UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
MELVIN E. JOHNSON,                                               :
                                                                 :   Case No. 4:14-cr-426
                                                                 :   Case No. 4:18-cv-499
                      Petitioner,                                :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Docs. 340, 356, 362,
                                                                 :   363, 364, 368, 369]
UNITED STATES OF AMERICA                                         :
                                                                 :
                      Respondent.                                :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         Defendant Melvin E. Johnson seeks to vacate his sentence under 28 U.S.C.

§ 2255. 1 He raises a laundry list of 33 grounds, many of which contain multiple

unrelated claims. However, Defendant has waived many of these claims. His other

claims are merely conclusory statements that the record evidence or law do not

support. For the following reasons, the Court DENIES Defendant’s § 2255 motion.

          Defendant has filed a flurry of other motions in this case. Many of these

motions, though not so labeled, address the same or additional ground for relief as

Defendant’s § 2255 motion. The Court also DENIES these motions. 2

                                                  I.         Background

              In March 2015, a jury found Defendant guilty of conspiracy to distribute




          1
           Doc. 340.
          2
           These motions include Defendant’s motion for a sentence reduction, motion to expand the
record and disclose discovery, motion to conduct discovery and for counsel, motion for extension in
filing deadlines, motion for a certified copy of protective order, and motion for free copies of
transcripts. Docs. 356, 362, 363, 364, 368, and 369.
Case No. 4:14-cr-426
Gwin, J.

heroin, use of a telephone to facilitate drug trafficking, and money laundering. 3

           After the trial, but before sentencing, on July 22, 2015, Defendant Johnson

moved to remove his trial counsel. In support of his motion to remove his attorney,

Johnson claimed a complete break in their relations. 4 The Court denied this motion

on July 28, 2015. 5 On July 29, 2015, Defendant filed a motion for a new trial. 6 The

Court denied the new trial motion on August 13, 2015. 7

       On September 15, 2015, the Court sentenced Defendant Johnson to 140

months of imprisonment. 8

       Defendant then appealed to the Sixth Circuit. 9 On March 13, 2017, the

Sixth Circuit affirmed Defendant’s conviction and sentence. 10

       Defendant now moves to vacate his sentence under 28 U.S.C. § 2255. 11 In

addition, Defendant has filed a multitude of other documents seeking various forms

of relief: a motion for sentence reduction, a motion to expand the record and

disclose discovery, a motion to conduct discovery and for counsel, a motion for

extension in filing deadlines, a motion for a certified copy of a protection order, and

a request for free copies of transcripts. 12 The Court will address each of these

motions in turn.



       3
         Doc. 201.
       4
         Doc. 226.
       5
         Docs. 232, 237.
       6
         Doc. 233.
       7
         Docs. 246, 249.
       8
         Doc. 310 at 47.
       9
         Doc. 283.
       10
          Doc. 336.
       11
          Doc. 340.
       12
          Docs. 356, 362, 363, 364, 368, and 369.

                                              -2-
Case No. 4:14-cr-426
Gwin, J.

                                          II.       Discussion

         A federal prisoner may collaterally attack their conviction or sentence by

filing a § 2255 motion to vacate, set aside, or correct the sentence. To prevail, a

movant “must allege as a basis for relief: (1) an error of constitutional magnitude; (2)

a sentence imposed outside the statutory limits; or (3) an error of fact or law that

was so fundamental as to render the entire proceeding invalid.” 13

         Except for a claim of ineffective assistance of counsel, a federal prisoner’s

failure to raise a claim on direct appeal causes a procedural default of that claim. 14

However, a movant may still obtain review of a claim if the claim’s forfeiture

resulted from ineffective assistance of counsel. 15

         Further, a movant may not use a § 2255 motion to relitigate an issue that was

raised and considered on appeal absent highly exceptional circumstances, such as

an intervening change in the law. 16

    A.        Defendant Has Forfeited Claims that Were Raised or Should Have Been
              Raised on Direct Appeal.

              1. The Sixth Circuit Already Addressed Certain of Defendant’s Claims.

         Defendant makes claims that have already been litigated on direct appeal. In

part of Ground 13, Defendant argues that the weight and sufficiency of the evidence

did not support a conspiracy conviction. 17 In part of Ground 31, Defendant claims


         13
            Pough v. U.S., 442 F.3d 959, 964 (6th Cir. 2006) (citation omitted).
         14
            Phillip v. U.S., 229 F.3d 550, 552 (6th Cir. 2000).
         15
            Sylvester v. U.S., 868 F.3d 503, 509–513 (6th Cir. 2017) (“An ineffective assistance of
counsel claim may be used to prove such a constitutional violation, even where the underlying claim
cannot otherwise be reviewed for the first time on a § 2255 motion.” (internal quotation marks
omitted)).
        16
           Dupont v. U.S., 76 F.3d 108, 110 (6th Cir. 1996).
        17
           Doc. 340-1 at 12.

                                                  -3-
Case No. 4:14-cr-426
Gwin, J.

that the prosecution did not prove that “the alleged proceeds had a connection to

the illegal activity.” 18

        A defendant cannot relitigate claims already decided on direct appeal except

in highly exceptional circumstances. 19 The Sixth Circuit considered Grounds 13

and part of 31 in Defendant Johnson’s direct appeal. 20 The Defendant does not

show any exceptional circumstances to justify the reconsideration of these claims.

The Court therefore denies these claims.

             2. Johnson Forfeited Other Claims by Failing to Raise Them on Direct
                Appeal.

        Defendant Johnson says that the Court erred in a variety of ways at trial, but

Johnson did not raise these claims in previous appeals. In Ground 12, 21 Defendant

claims that the Court should not have admitted his co-defendant’s phone

conversations. 22 Defendant makes a similar claim in Ground 14. 23                 In part of

Ground 13, Defendant claims that there was insufficient evidence for finding of 1 kg

of cocaine. 24 In part of Ground 16, Defendant contends that the Court should have

reviewed Defendant’s motion to dismiss certain counts in the indictment. 25 In

Ground 27, Defendant claims that the Court wrongly failed to instruct counsel that

Defendant must view all discovery. 26 In Ground 23, Defendant says the Court

        18
            Doc. 340-1 at 27.
        19
            DuPont, 76 F.3d at 110.
         20
            Doc. 336.
         21
            The Court refers to the Defendant’s various claims for relief using the original numbering
in the motion for the sake of clarity. Defendant’s motion omitted number 19. The Court has done so
as well to preserve the original numbering scheme.
         22
            Doc. 340-1 at 11-12.
         23
            Id. at 13.
         24
            Id. at 12.
         25
            Id. at 14.
         26
            Id. at 24.

                                                 -4-
Case No. 4:14-cr-426
Gwin, J.

denied his right to cross-examine a witness, Jabbar Spires, 27 and to be present for

side bars during trial. 28 In Ground 15, Defendant argues that the Court’s jury

instructions “left only a guilty option for a verdict.” 29 In Ground 32, the Defendant

says that the Court failed to resolve issues in his presentence report. 30 In Grounds

29 and 34, Defendant claims that the Court committed sentencing errors. 31 Finally,

in part of Ground 18, Defendant claims that the Government engaged in selective

and discriminatory prosecution. 32

        Claims not raised on direct appeal cannot be used to support a § 2255

petition unless the defendant can show cause and actual prejudice. 33 In the absence

of cause and prejudice, a defendant may raise a claim that demonstrates actual

innocence. 34

        Defendant did not raise the above Grounds on direct appeal. Defendant has

not provided cause for this failure, nor shown actual prejudice resulting from this

failure. Additionally, Defendant Johnson has not demonstrated actual innocence.

The Court therefore denies Grounds 12, 13 (in relevant part), 14, 15, 16 (in relevant

part), 18 (in relevant part), 23, 27, 29, 32, and 34.

   B.        Defendant’s Ineffective Assistance of Trial Counsel Claims Are
             Conclusory.




        27
           Counsel did cross-examine Spires, contrary to Defendant’s argument. Doc. 141 at 150.
        28
           Doc. 340-1 at 21.
        29
           Id. at 14.
        30
           Id. at 27.
        31
           Id. at 25, 29.
        32
           Id. at 16.
        33
           Elzy v. U.S., 205 F.3d 882, 884 (6th Cir. 2000).
        34
           Peveler v. U.S., 269 F.3d 693, 698 (6th Cir. 2001).

                                               -5-
Case No. 4:14-cr-426
Gwin, J.

       Defendant makes numerous claims that his trial counsel was ineffective. The

Court applies the two-prong Strickland standard to ineffective assistance of counsel

claims. 35 To succeed on such a claim, the defendant must demonstrate that

counsel’s performance was deficient and that he was prejudiced by the deficiency. 36

       To be deficient, trial counsel’s representation must fall “below an objective

standard of reasonableness.” 37 The Court scrutinizes counsel’s performance under a

highly deferential standard and presume that the performance fell within a range of

reasonable assistance. 38

       The prejudice prong requires that the defendant “show that there is a

reasonable probability that but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” 39

   1. Trial Counsel Was Not Ineffective For Failing to File Various Pre-Trial
      Motions.

       In Ground 21, Defendant argues that trial counsel was ineffective for not

objecting to the magistrate judge’s probable cause finding. 40 Defendant’s argument

is convoluted, and he lists numerous complaints without any explanation or

substantiation. For instance, Defendant complains about his car’s identification and

false statements in the warrant affidavit, an allegation he repeats in multiple




       35
          Strickland v. Washington, 466 U.S. 668 (1984).
       36
          Id. at 687.
       37
          Id. at 688.
       38
          Id. at 689.
       39
          Id. at 694.
       40
            Doc. 340-1 at 19.

                                               -6-
Case No. 4:14-cr-426
Gwin, J.

grounds. He also claims that counsel should have requested a probable cause

hearing. 41

        First, the Court did conduct a probable cause hearing, where it found

probable cause existed. 42 Further, Defendant has not identified what aspect of the

magistrate’s findings during the hearing counsel should have objected to. Without

further substantiation or factual support, the claim is merely conclusory. The Court

denies this ground for relief.

        In Ground 8, Defendant argues that counsel should have objected to a fatal

variance between the grand jury evidence and trial evidence. 43

        Here, Defendant has not pointed to any specific variance that occurred or

shown how he was prejudiced by such a variance. He therefore fails to satisfy his

burden of showing that counsel was deficient and that he was prejudiced by the

deficiency. This ground is also denied.

        Finally, in part of Ground 20, Defendant claims that his counsel was

ineffective for not challenging the jury instructions or introducing new

instructions. 44 He also argues that counsel did not participate in jury selection.

        In reality, however, trial counsel did propose specific jury instructions and

did participate in voir dire. 45 She requested that the Court ask the jurors additional




        41
            Defendant also argues about a probation revocation hearing, but he does not elaborate.
        42
            Doc. 8.
         43
            Doc. 340-1 at 8.
         44
            Doc. Id. at 17. Additionally, in Ground 20 Defendant again takes issue with the
indictment and prosecution. The Court discussed the Defendant’s indictment claims in Grounds 7,
11, 16, and 30 , and any prosecutorial misconduct claims in Grounds 2, 6, and 18.
         45
            Doc. 94.

                                                 -7-
Case No. 4:14-cr-426
Gwin, J.

questions, 46 and she successfully moved to strike numerous jurors. 47 Without

further specifying how trial counsel’s performance was deficient, the Court also

denies this ground.

    2. Trial Counsel Was Not Ineffective for Failing to Move to Dismiss the
       Indictment.

        In Ground 30 and parts of Grounds 7, 11, 16 and 31, Defendant argues that

his trial counsel was ineffective for not objecting to a defective indictment. 48 With

this argument, Johnson takes issue with trial counsel’s failure to quash testimonial

language from the indictment and to refile a motion to that effect.

        But counsel did file motions challenging the indictment. 49 Defendant does

not explain why he believes counsel should have refiled an already denied motion.

Counsel has no obligation to raise frivolous claims. 50 Defendant makes the claims

without any supporting argument or explanation. Defendant does not specify why

trial counsel’s performance was deficient or how he was prejudiced by counsel’s

performance. As a result, these claims fail.

    3. Trial Counsel Was Not Ineffective for Participating in the Plea Process.




        46
             Doc. 140 at 42-43.
        47
             Id. at 45-51.
          48
             Doc. 340-1 at 7, 10, 14, 26, and 27.
          49
             Docs. 61, 62. The government responded. Doc. 67. The Court denied the motion to
strike, and counsel withdrew the motion to dismiss counts from the indictment at a hearing. Docs.
68, 69.
          50
             White v. U.S., 69 Fed. Appx. 222, 223 (6th Cir. 2003) (citing Krist v. Foltz, 804 F.2d 944,
946-47 (6th Cir. 1986)).

                                                   -8-
Case No. 4:14-cr-426
Gwin, J.

        In Ground 26, Defendant argues that his counsel was ineffective for pursuing

a plea deal without his consent. 51 In Ground 18, he says that trial counsel

conspired with the prosecution to manipulate him into a “take it or leave it deal.” 52

        Defendant has not shown that trial counsel fell below the required level of

performance by allegedly pursuing a plea, nor does he explain how this prejudiced

him. Defendant did not accept a plea agreement. Instead, his conviction resulted

from a jury trial entirely separate from the plea-bargaining process. Grounds 26 and

18 are therefore denied.

    4. Trial Counsel Was Not Ineffective for Not Filing a Motion to Dismiss for a
       Speedy Trial Violation.

        In Ground 28, Defendant claims that trial counsel was deficient for not

raising a speedy trial violation. 53

        However, no such violation existed. Defendant’s trial counsel filed an

unopposed motion to continue because she needed more time to review discovery

with Defendant. 54 The Court then granted this motion, finding that it did not violate

Defendant Johnson’s speedy trial rights. 55 The Court therefore denies this claim.

    5. Trial Counsel Was Not Ineffective for Failing to Object to the Prosecution’s
       Conduct.




        51
            Doc. 340-1 at 24.
        52
            Id. at 16.
         53
            Id. at 25.
         54
            Doc. 30.
         55
            The Court found that the ends of justice served outweighed the interest of the public and
defendant’s right to a speedy trial. Doc 43. See also United States v. Richardson, 681 F.3d 736, 742
(6th Cir. 2012) (affirming the district court’s continuance to allow defense counsel to review thirty
boxes of discovery).

                                                 -9-
Case No. 4:14-cr-426
Gwin, J.

       In Grounds 4 and 17, Defendant argues that trial counsel should have

objected to portions of the prosecution’s opening and closing statements and direct

examinations. 56 Defendant Johnson fails to point to any specific instance in the

record showing where counsel should have objected. He also does not specify how

the lack of objections prejudiced his case.

       Further, trial counsel did object to various statements during the

prosecution’s arguments and witness examinations, many of which were

sustained. 57 These claims are therefore also denied.

       In Ground 2, Defendant claims that trial counsel was ineffective for not

objecting to the prosecutor’s conduct. 58 He says that trial counsel failed to

investigate prosecutorial misconduct before the Grand Jury.

       This claim is conclusory. Defendant does not provide any factual

specificities to prove that the prosecution engaged in misconduct during the Grand

Jury proceedings or how that affected his eventual trial and conviction.

       Ground 2 therefore also denied.

   6. Trial Counsel Was Not Ineffective for Failing to Raise Objections to Certain
      Evidence.

       a. Co-Conspirator Evidence


       In Ground 6, Defendant Johnson argues that counsel should have objected to

the Government’s suppression of a co-defendant, John Smith’s, cooperation




       56
          Doc. 340-1 at 6 and 15.
       57
          Docs. 141, 142, 144.
       58
          Doc. 340-1 at 4.

                                          -10-
Case No. 4:14-cr-426
Gwin, J.

agreement. 59 However, Defendant does not point to any reference in the trial

transcripts to a cooperation agreement between Smith and the Government. In fact,

John Smith did not testify at trial. Defendant fails to explain why any cooperation

agreement, whether real or not, is relevant to his case.

        In Ground 3, Defendant claims that he received ineffective assistance of

counsel because counsel did not object to co-conspirators’ statements at trial. 60 The

record, however, supports a different conclusion. Counsel raised objections to co-

conspirators’ text messages and phone calls, 61 some of which the Court sustained.

        Both of these Grounds are therefore denied.

        b. Wiretap Evidence

        In Grounds 1, 10, and 33, Defendant argues that trial counsel was ineffective

because she did not file any motions to suppress false statements in the search

warrant affidavit or the wiretaps. 62 He contends that a Franks hearing to challenge

the warrant’s validity should have been held.

        Defendant does not make a specific and substantial preliminary showing that

the affidavit contained knowing and intentionally false statements. 63 Thus, no basis

for a Franks hearing existed. Defendant does not prove that trial counsel’s failure to




        59
           Doc. Id. at 7.
        60
           Doc. Id. at 5.
        61
           Doc. 141 at 144; Doc 142 at Page ID 5-11, 13-17, 20, 33, 48, 50, 57, 60, 76-77, and 80.
        62
           Doc. 340-1 at 4, 9, and 28.
        63
           See Franks v. Delaware, 438 U.S. 154, 156 (1978) (stating that an attack on the affidavit
must be more than conclusory and that there is a presumption of validity of the affidavit).

                                                -11-
Case No. 4:14-cr-426
Gwin, J.

move to suppress the wiretaps was so egregious that his substantial rights were

violated. 64 In fact, a co-defendant made such a motion and it was denied. 65

        These Grounds are also denied.

        c. Police Officers’ Testimony

        In Ground 5, Defendant claims that counsel should have objected to

extraneous testimony provided by officers Belosic and Mosca. 66 Officer Belosic

gave testimony on surveillance, recordings, and a search of Defendant’s home. 67

Officer Mosca then corroborated Belosic’s testimony. 68

        These testimonies related directly to Defendant’s case. Defendant does not

identify any specific testimony that trial counsel should have objected to.

        This Ground is also denied.

    7. Trial Counsel Did Not Prevent Defendant’s Participation in His Trial.

        In Grounds 22 and 24, Defendant argues that trial counsel did not permit

him to testify at trial, participate in his own defense, or view all discovery. 69

        During the trial and post-conviction proceedings, Defendant did not raise

that counsel had denied him his right to testify or that he wanted to testify. 70

Defendant has not stated why he failed to raise this during proceedings or how his

counsel prevented him from doing so.



        64
           See Hendrix v. Palmer, 893 F.3d 906, 922 (6th Cir. 2018) (noting that the motion’s merits
must be so plain that any competent attorney would file a motion to suppress).
        65
           Docs. 146 and 161.
        66
           Doc. 340-1 at 6.
        67
           Doc. 141 at 26-43.
        68
           Id. at 48–55.
        69
           Doc. 340-1 at 21-22.
        70
           See id.

                                                -12-
Case No. 4:14-cr-426
Gwin, J.

          A defendant’s waiver of his right to testify is presumed unless something

indicates otherwise. 71 The Court is not required to inquire sua sponte into whether

the defendant knowingly and voluntarily waived this right. 72 And contrary to his

assertions, the record shows that Defendant did participate in his defense. During

the hearing on the motion to dismiss counsel, trial counsel informed the Court that

she had been in contact with Defendant throughout his case and had included

many of his presentence report objections. 73 Further, Defendant did review all

discovery after the Court granted a continuation for him to do so. 74

          The Court denies these Grounds as well.

    8. Trial Counsel Was Not Ineffective for Failing to Raise Various Legal Claims.

          In Ground 25, Defendant claims ineffective assistance of counsel because his

trial counsel should have objected to a “mingling of conspiracies.” 75 Still, aside

from this basic statement, Defendant has not described why trial counsel should

have objected, how the conspiracies were improperly mingled, and what evidence,

if any, supports this theory. 76 Without more, Defendant does not show that counsel

was deficient.



          71
               Hodge v. Haeberlin, 579 F.3d 627, 639 (6th Cir. 2009), cert. denied, 559 U.S. 1075
(2010).
          72
             United States v. Webber, 208 F.3d 545, 551 (6th Cir. 2000), cert. denied, 531 U.S. 882
(2000) (“When a defendant does not alert the trial court of a disagreement, waiver of the right to
testify may be inferred from the defendant's conduct. Waiver is presumed from the defendant's
failure to testify or notify the trial court of the desire to do so.”).
          73
             Doc. 350 at 10.
          74
             During the hearing on Defendant’s motion to dismiss counsel, Defendant admitted that he
had reviewed the wiretaps with counsel. Id. at 5.
          75
             Doc. 340-1 at 23.
          76
             See Strickland, 466 U.S. at 699–700 (noting that strategic choices did not stray from
professional judgment and that the defendant was not prejudiced because evidence counsel failed to
offer would have barely altered defendant’s sentencing profile).

                                                   -13-
Case No. 4:14-cr-426
Gwin, J.

        In Ground 9, Defendant Johnson says that trial counsel was ineffective for

failing to argue that there was insufficient evidence for the jury to make a drug-

quantity finding that would be sufficient to support a ten-year minimum sentence. 77

This is essentially the same claim as raised in Ground 13, only couched in terms of

an ineffective assistance claim.

        The Sixth Circuit determined that sufficient evidence existed for Defendant’s

conviction. Counsel was therefore not ineffective for failing to bring a claim that

would have ultimately failed.

        Finally, in Ground 20, Defendant argues that trial counsel failed to produce

evidence for the jury. 78 This is clearly false, as counsel presented evidence and

called witnesses. 79 Without further specification of what evidence Defendant feels

should have been offered and why its exclusion was prejudicial, this claim is

nothing but a conclusory allegation.

        The Court denies each of these claims.

   C.        Defendant’s Appellate Counsel Was Not Ineffective.

        Defendant argues in numerous of the above-mentioned claims that his

appellate counsel was ineffective for the same reasons as his trial counsel.

Specifically, in Ground 7, 8, and 11, Defendant says that appellate counsel was also

ineffective for failing to challenge the indictment language and grand jury

evidence. 80 He also says appellate counsel failed to object to the Government’s


        77
           Doc. 340-1 at 8-9.
        78
           Doc. 340-1 at 17-19.
        79
           Doc. 115-2.
        80
           Doc. 340-1 at 7, 8, 10.

                                          -14-
Case No. 4:14-cr-426
Gwin, J.

suppression of John Smith’s cooperation agreement, the police officers’ extraneous

testimony, and co-conspirators’ statements (Grounds 3, 5, and 6). 81 Finally,

Defendant claims that appellate counsel failed to object to the mingling of

conspiracies (Ground 25). 82

         Counsel has the “sound professional judgment” to determine what issues

should be raised on appeal. 83 Just because counsel did not raise this issue on

appeal does not provide Defendant with a successful ineffective assistance of

appellate counsel claim. 84

         As with Defendant’s ineffective assistance of trial counsel claims,

Defendant’s claims regarding appellate counsel fail because they misstate the record

or lack specificity. Without citations to the record or supporting arguments, it is

impossible for Defendant to show that his counsel was actually deficient, especially

given the discretion allotted to appellate counsel to select issues for appeal.

         The Court denies Defendant’s appellate counsel ineffective assistance claims.

    D.        Defendant’s Other Pending Motions Are Also Denied.

              1. Motion for Sentence Reduction 85

         Johnson claims that he received an incorrect two-point sentence

enhancement. 86 Sentencing issues must be raised on direct appeal or they are


         81
            Doc. 340-1 at 5-7.
         82
            Doc. 340-1 at 23.
         83
            U.S. v. Perry, 908 F.2d 56, 59 (6th Cir. 1990).
         84
            See Jones v. Barnes, 463 U.S. 745, 754 (1983) (holding that imposing a duty on counsel to
raise every colorable claim on appeal would undermine the goal of vigorous and effective advocacy).
         85
            Doc. 356.
         86
            The Court construes Johnson’s motion as a supplemental pleading to his § 2255 motion.
As the Government correctly notes, Johnson’s motion does not fall into any other viable category.
See Doc. 357 at 5-7.

                                                -15-
Case No. 4:14-cr-426
Gwin, J.

waived. 87 Defendant has not shown any cause or prejudice to overcome the default

of these claims. 88 Additionally, Defendant was sentenced below the guidelines

range. 89 Even with a two-point reduction, his sentence would still be below the

lower guidelines range. 90 This claim is denied.

               2. Motion to Expand the Record and Disclose Discovery 91

        Defendant Johnson uses this motion to repeat issues raised in his § 2255

motion. He again argues that his trial counsel prevented him from viewing

discovery. The Court has addressed this issue above in Ground 24.

        He also says that appellate counsel failed to raise “concurrent sentencing

issues.” Without further explication, this conclusory state fails to show that his

counsel was deficient.

        Johnson also complains about his en banc petition. This Court does not have

jurisdiction over Sixth Circuit en banc determinations.

        Finally, Johnson says that he was unable to communicate with appellate

counsel. Aside from an undated letter to appellate counsel, which counsel appears

to have answered, and a letter to the Sixth Circuit complaining of the same issue,

Defendant Johnson fails to provide any other factual basis for this claim. He is




        87
             Weinberger v. U.S., 268 F.3d 346, 351 (6th Cir. 2001).
        88
             Elzy., 205 F.3d at 884.
        89
           Doc. 310 at 47.
        90
           The Sentencing Guidelines Manual recommends a sentence of 210 to 262 months for
Johnson’s proposed offense level of 32 and his criminal history category of VI. U.S. Sentencing
Commission, Appendix G, Sentencing Table.
        91
           Doc. 362.

                                                  -16-
Case No. 4:14-cr-426
Gwin, J.

unable to show that counsel was deficient in this manner and therefore this claim is

denied. 92

              3. Motion to Conduct Discovery and to Appoint Counsel 93

       Defendant Johnson also moves for the Court to appoint counsel and to allow

broad discovery in this case. Jones says he needs appointed counsel to assist with

discovery.

       Jones seeks the same discovery items that his counsel requested before his

trial. 94 He also repeats his request for grand jury materials, a request this Court has

already once denied. 95

        “Rule 6(a) of the Rules Governing § 2255 Proceedings allows the district

court to enable further discovery in a habeas proceeding where specific allegations

before the court show reason to believe that the petitioner may, if the facts are fully

developed, be able to demonstrate that he is . . . entitled to relief.” 96

       “Bald assertions and conclusory allegations do not provide sufficient ground

to warrant requiring the government to respond to discovery . . . .” 97

       Defendant’s claims have either been defaulted or fail because they are

conclusory allegations. In his repetition of his counsel’s initial trial discovery

request, Defendant Johnson fails to bring any claim that appears to entitle him to

relief if fully developed. The request for discovery is therefore denied.


       92
          Strickland, 466 U.S. at 687.
       93
          Doc. 363.
       94
          See Doc. 27.
       95
          Doc. 361.
       96
          Thomas v. U.S., 849 F.3d 669, 680-681 (6th Cir. 2017) (citations omitted).
       97
            Id.

                                               -17-
Case No. 4:14-cr-426
Gwin, J.

       Defendants do not have a right to counsel in habeas proceedings. 98 The

Court appoints counsel only “where the interest of justice or due process so

require.” 99 In determining whether to appoint counsel, the Court “should consider

the legal and factual complexity of the case, the [Defendant’s] ability to investigate

and present his claims, and any other relevant factors.” 100

       The present case is easily decided on the basis of the record before the

Court. The case is not so complex, nor does it call for any discovery or hearings,

such that counsel should be appointed.

             4. Motion for Extension in Filing Deadlines 101

       After receiving two extensions totaling ninety days for the filing of his reply

brief, Defendant seeks another extension. Defendant argues that he needs an

extension because he has requested discovery and appointment of counsel to

review discovery.

       After filing the motion, Defendant Johnson filed a motion for leave of court

and supplemental pleadings. 102 Although stylized as supplemental pleadings, the

filing repeated claims Johnson had made in earlier motions, specifically regarding

the alleged sentencing errors. Additionally, almost a year later, Johnson filed

another document labeled “Rebuttal of Presumption.” 103 Either of these could be




       98
          Post v. Bradshaw, 422 F.3d 419, 425 (6th Cir. 2005).
       99
          U.S. v. Mohammad, No. 3:16-cr-358(1), 2019 WL 2644211, at *9 (N.D. Ohio June 27,
       2019).
       100
           Id. (quotations and citations omitted)
       101
           Doc. 364.
       102
           Doc. 372.
       103
           Doc. 376.

                                            -18-
Case No. 4:14-cr-426
Gwin, J.

construed as a reply in support of his initial motion, which would make the motion

for an extension moot.

       In any event, the Court denies Defendant’s request. As stated above, the

Court does not believe that Defendant’s claims merit the appointment of counsel or

discovery. Additionally, Defendant did not request counsel or permission to

conduct discovery until after the Court had granted his second extension of time.

              5. Motions for Certified Copy of Protection Order 104

       Defendant seeks a copy of a protective order signed by Judge Pearson

authorizing the wire taps in this case.

       The docket for Defendant Johnson’s criminal matter in this case does not

contain a protective order. Although Judge Pearson may have signed a warrant

approving the wire taps, such information is available through discovery, not the

Court’s services. The Court denies this in conjunction with its denial of Defendant’s

other discovery requests.

                                    III.   Conclusion

       For the reasons stated above, the Court DENIES Defendant’s § 2255 motion

to vacate his sentence.

       Defendant’s other motions—a motion for sentence reduction, a motion to

expand the record and disclose discovery, a motion to conduct discovery and for

counsel, a motion for extension in filing deadlines, and a motion for a certified copy

of a protection order are also DENIED.



       104
             Docs. 369.

                                            -19-
Case No. 4:14-cr-426
Gwin, J.




IT IS SO ORDERED.



Dated: December 17, 2019

                            /s    James S. Gwin
                            JAMES S. GWIN
                            UNITED STATES DISTRICT JUDGE




                           -20-
